Exhibit 10.3

[Form of 2016 Stock Option Award]










[logonotaga12.gif]




















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN




NONQUALIFIED STOCK OPTION AWARD AGREEMENT
DATED <<Grant Date>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Nonqualified Stock Options with respect to
Celanese Common Stock, subject to the restrictions described in this Agreement:




Stock Option Award


<<# Shares>> Shares




This grant is made pursuant to the Nonqualified Stock Option Award Agreement
dated as of <<Grant Date>>, between Celanese and you, which Agreement is
attached hereto and made a part hereof.



--------------------------------------------------------------------------------





CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


This Nonqualified Stock Option Award Agreement (the "Agreement") is made and
entered into as of <<Grant Date>> (the "Grant Date") by and between Celanese
Corporation, a Delaware corporation (the "Company"), and <<NAME>> (the
"Participant"). Capitalized terms used, but not otherwise defined herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the "2009 Plan").


1.Grant of Option: In order to encourage the Participant's contribution to the
successful performance of the Company, the Company hereby grants to the
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the "Award") of nonqualified stock options (the
"Option") to purchase all or any part of the number of Common Shares that are
covered by such Option at the Exercise Price per share, in each case as
specified below. The Participant hereby acknowledges and accepts such Award upon
the terms and subject to the performance requirements and other conditions,
restrictions and limitations contained in this Agreement and the 2009 Plan.


Number of Common Shares Subject to Option
<<# Shares>>
Grant Date:
<<Grant Date>>
Exercise Price Per Share:
<<Exercise Price>>
Expiration Date:
<<Expiration Date>>
Vesting Schedule (each date on which a portion of the Option vests and become
exercisable, a "Vesting Date", and each period between the Grant Date and a
Vesting Date, a "Vesting Period")
<<Grant Date>>



2.Non-Qualified Stock Option: The Option is not intended to be an incentive
stock option under Section 422 of the Code and this Agreement will be
interpreted accordingly.


3.Exercise of Option:


(a)The Option shall not be exercisable as of the Grant Date. After the Grant
Date, to the extent not previously exercised, and subject to termination or
acceleration as provided in this Agreement or in the 2009 Plan, the Option shall
be exercisable to the extent it becomes vested, as described in this Agreement,
to purchase up to that number of Common Shares as set forth above, subject to
the Participant's continued employment with the Company (except as set forth in
Section 4 below). The vesting period and/or exercisability of the Option may be
adjusted by the Committee to reflect the decreased level of employment during
any period in which the Participant is on an approved leave of absence or is
employed on a less than full time basis.


(b)To exercise the Option (or any part thereof), the Participant shall notify
the Company and its designated stock plan administrator or agent, as specified
by the Company (the "Administrator"), and indicate both (i) the number of whole
shares of Common Stock the Participant wishes to purchase pursuant to such
Option, and (ii) how the Participant wishes the shares of Common

Page 2

--------------------------------------------------------------------------------



Stock to be registered (i.e. - in the Participant's name or in the Participant's
and the Participant's spouse's name as community property or as joint tenants
with rights of survivorship).


(c)The exercise price (the "Exercise Price") of the Option is set forth in
Section 1. The Company shall not be obligated to issue any Common Shares until
the Participant shall have paid the total Exercise Price for that number of
Common Shares. The Exercise Price may be paid in any of the following forms, or
in a combination thereof: (i) cash or its equivalent, (ii) by means of tendering
to the Company Common Shares owned by the Participant without reference to this
Option, (iii) if there is a public market for the Common Shares at the time of
exercise, subject to such rules as may be established by the Committee, through
delivery of irrevocable instructions to a broker to sell the Common Shares
otherwise deliverable upon the exercise of the Option and deliver promptly to
the Company an amount equal to the aggregate Exercise Price, or (iv) any other
method approved by the Committee.


(d)Common Shares will be issued as soon as practical following exercise of the
Option. Notwithstanding the above, the Company shall not be obligated to deliver
any Common Shares during any period in which the Company determines that the
exercisability of the Option or the delivery of Common Shares pursuant to this
Agreement would violate any federal, state or other applicable laws.


4.Effects of Certain Events:


(a)Upon the termination of the Participant's employment by the Company without
Cause or due to the Participant's death or Disability (other than as provided in
Section 4(b)), a prorated portion of the unvested portion of the Option will
vest in an amount equal to (i) the unvested Option in each Vesting Period
multiplied by (ii) a fraction, the numerator of which is the number of complete
and partial calendar months from the Grant Date to the date of termination
without Cause or due to the Participant's death or Disability, and the
denominator of which is the number of complete and partial calendar months in
each applicable Vesting Period, such product to be rounded up to the nearest
whole number. The Participant (or the Participant's estate, beneficiary or legal
representative) may exercise the vested portion of the Option until the earlier
of (1) the twelve-month anniversary of the date of such termination of
employment or (2) the Expiration Date. The remaining portion of the Option shall
be forfeited and cancelled without consideration.


[Upon the termination of the Participant's employment with the Company upon
Retirement, a prorated number of the unvested portion of the Option will vest on
the normal Vesting Dates in an amount equal to (i) the unvested Option in each
Vesting Period multiplied by (ii) a fraction, the numerator of which is the
number of complete and partial calendar months from the Grant Date to the date
of termination for Retirement, and the denominator of which is the number of
complete and partial calendar months in each applicable Vesting Period, such
product to be rounded up to the nearest whole number. To the extent permitted by
applicable country, state or province law, as consideration for the vesting
provisions upon Retirement contained in this paragraph, upon Retirement, the
Participant shall enter into a departure and general release of claims agreement
with the Company that includes two-year noncompetition and non-solicitation
covenants in a form acceptable to the Company. The Participant (or the
Participant's estate, beneficiary or legal representative) may exercise the
vested portion of the Option until the Expiration Date. The remaining portion of
the Option shall be forfeited and cancelled without consideration.]1 
 
 
1 Remove all bracketed verbiage relating to "Retirement" and the effects thereof
from award agreements given for retention or in other special circumstances; the
verbiage should be retained (without brackets) for new hire awards.


Page 3

--------------------------------------------------------------------------------



If at any time on or before the Vesting Date the Company determines, in its sole
discretion, that the Participant engaged in an act constituting Cause, the
Participant's employment shall be considered to have been terminated for Cause,
and his or her Award shall be forfeited and cancelled without consideration
pursuant to Section 4(a), regardless of whether the Participant's termination
initially was considered to have been without Cause. In each such case, the
provisions of Section 4(a) are inapplicable.


(b)Notwithstanding any provision herein to the contrary, if the Participant's
employment with the Company is terminated by the Company in connection with a
Qualifying Disposition, as determined by the Company in its sole discretion,
other than for Cause, and regardless of whether the Participant is [then
eligible for Retirement or is] offered employment with the acquiror or
successor, then the unexercisable portion of the Option shall immediately vest
and become exercisable, and shall remain exercisable until the Expiration Date.
Notwithstanding the foregoing, in case of a termination of employment covered by
this Section 4(b), if the Committee determines that the Participant has been
offered employment with the acquiror or successor and in connection with that
employment will receive a substitute award from the acquiror or successor with
an equivalent (or greater) economic value and no less favorable vesting
conditions as this Award, the Committee, in its sole discretion, may determine
that (i) the additional vesting of the Option under this Section 4(b) shall be
limited to a prorated number of the unvested Option as determined under Section
4(a), (ii) the remaining portion of the Option shall be forfeited and cancelled
without consideration, and (iii) the vested portion of the option shall remain
exercisable until the Expiration Date.


(c)Upon the termination of a Participant's employment with the Company by reason
of the Participant's voluntary resignation [(other than Retirement)]1, (i) the
unvested portion of the Option shall be immediately forfeited and cancelled
without consideration as of the date of the Participant's termination of
employment, and (ii) the Participant may exercise the vested portion of the
Option until the earlier of (1) 90 days following the date of such termination
of employment and (2) the Expiration Date.


(d)Upon the termination of a Participant's employment with the Company for
"Cause", the vested and unvested portion of the Option shall be immediately
forfeited and cancelled without consideration as of the date of the
Participant's termination of employment.
A Participant's employment will be considered to have been terminated for Cause,
and the Award forfeited and cancelled without consideration, if the Company
determines, in its sole discretion, that the Participant engaged in an act
constituting Cause at any time prior to the Vesting Date, regardless of whether
the Participant's termination initially was considered to have been without
Cause.


5.Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the Options have
been exercised and Common Shares have been delivered pursuant to this Agreement.


6.Change in Control: Notwithstanding any other provision of this Agreement to
the contrary, upon the occurrence of a Change in Control, with respect to any
unexercised Options granted pursuant to this Agreement that have not previously
been forfeited:
 
(a)    If (i) the Participant's rights to the unexercisable portion of the
Option is not adversely affected in connection with the Change in Control, or,
if adversely affected, a substitute award with an equivalent (or greater)
economic value and no less favorable vesting conditions is granted to the
Participant upon the occurrence of a Change in Control, and (ii) the
Participant's

Page 4

--------------------------------------------------------------------------------



employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then the unexercisable portion of the
Option (or, as applicable, the substitute award) shall immediately vest and
become exercisable, and shall remain exercisable for such period (not less than
12 months, or through the Expiration Date if earlier) as specified by the
Committee and communicated to the Participant.


(b)    If the Participant's rights to the unexercisable portion of the Option is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a) above, then upon the occurrence of a
Change in Control, the unexercisable portion of the Option shall immediately
vest and become exercisable, and shall remain exercisable for such period (not
less than 12 months, or through the Expiration Date if earlier) as specified by
the Committee and communicated to the Participant.


7.Income and Other Taxes: The Company shall not deliver Common Shares in respect
of the exercise of the Option unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations for US federal, state, and local income taxes (or the foreign
counterpart thereof) and applicable employment taxes. Unless otherwise permitted
by the Committee, withholding shall be effectuated by withholding Options or
Common Stock in connection with the exercise of Options. Unless otherwise
permitted by the Committee, withholding shall be effectuated by withholding
Performance RSUs in connection with the vesting and/or settlement of
Performance-Adjusted RSUs. Withholding shall be effected using the minimum
statutory rates authorized by the U.S. Internal Revenue Service (for U.S.
Participants) and applicable foreign counterparts; however, if the requirements
of ASC Topic 718 (or any successor applicable equity accounting standard
applicable to this Award) are changed, then the Company, at its discretion, may
effectuate the withholding at the higher of (1) the minimum statutory rates
authorized by the U.S. Internal Revenue Service (for U.S. Participants) and
applicable foreign counterparts, or (2) a rate or method chosen by the Company
consistent with ASC Topic 718 (or any successor applicable equity accounting
standard applicable to this Award) and the U.S. Internal Revenue Service
withholding regulations or other applicable tax requirements. The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the delivery of Common Shares issued in
respect to the exercise of the Option from any amounts payable by it to the
Participant (including, without limitation, future cash wages). The Participant
acknowledges and agrees that amounts withheld by the Company for taxes may be
less than amounts actually owed for taxes by the Participant in respect of the
Award.


8.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the exercise of the Option, including
without limitation (a) restrictions under an insider trading policy, and (b)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers. Upon the acquisition of any Common Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement and
the 2009 Plan. All accounts in which such Common Shares are held or any
certificates for Common Shares shall be subject to such stop transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Common Shares are then
listed or quoted, and any applicable federal or state securities law, and the
Company may cause a legend or legends to be put on any such certificates (or
other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.


9.Non-Transferability of Award: The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the

Page 5

--------------------------------------------------------------------------------



laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that the Participant may designate
a beneficiary, on a form provided by the Company, to receive any portion of the
Award payable hereunder following the Participant's death.


10.Other Agreements: Subject to Sections 10(a) and 10(b) of this Agreement, this
Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior and/or
contemporaneous agreements, understandings, representations, discussions,
commitments or negotiations concerning the Award, whether written or oral, are
superseded. No oral statements or other prior written material not specifically
incorporated into this Agreement, other than the 2009 Plan, shall be of any
force or effect.


(a)The Participant acknowledges that as a condition to the receipt of the Award,
the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;


(2)    shall be subject to the Company's stock ownership guidelines, to the
extent applicable to the Participant;


(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and


(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, "Long-Term Incentive Claw-Back
Agreement" means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) non-solicitation and non-hiring by the Participant of the
Company's employees, former employees or consultants; (iii) maintenance of
confidentiality of the Company's and/or clients' information, including
intellectual property; (iv) nondisparagement of the Company; and (v) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with an
award.


(b)If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant's country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.


11.Not a Contract for Employment; No Acquired Rights: Nothing in the 2009 Plan,
this Agreement or any other instrument executed in connection with the Award
shall confer upon the Participant any right to continue in the Company's employ
or service nor limit in any way the Company's right to terminate the
Participant's employment at any time for any reason. The grant of Options
hereunder, and any future grant of awards to the Participant under the 2009
Plan, is entirely voluntary and at the complete and sole discretion of the
Company. Neither the grant of these Options nor any future grant of awards by
the Company shall be deemed to create any obligation to grant any further
awards, whether or not such a reservation is expressly stated at the time of
such grants. The Company has the right, at any time and for

Page 6

--------------------------------------------------------------------------------



any reason, to amend, suspend or terminate the 2009 Plan; provided, however,
that no such amendment, suspension, or termination shall adversely affect the
Participant's rights hereunder.


12.Severability: In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.


13.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.


14.Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


15.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company's or
a plan administrator's web site, or other means of electronic delivery.


16.Personal Data: By accepting the Award under this Agreement, the Participant
hereby consents to the Company's use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation, administration and management of
the 2009 Plan.


17.Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.


18.Option Subject to Plan: By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
2009 Plan and the 2009 Plan's prospectus. The Option and the Common Shares
issued upon exercise of such Option are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.


19.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the Option granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Validity Date>>.


20.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.


21.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the Plan:


(a)"Cause" means, as determined by the Company in its sole discretion, (i) the
Participant's willful failure to perform the Participant's duties to the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following

Page 7

--------------------------------------------------------------------------------



written notice by the Company to the Participant of such failure, (ii) the
Participant's conviction of, or a plea of nolo contendere to, (x) a felony under
the laws of the United States or any state thereof or any similar criminal act
in a jurisdiction outside the United States or (y) a crime involving moral
turpitude, (iii) the Participant's willful malfeasance or willful misconduct
which is demonstrably injurious to the Company or its affiliates, (iv) any act
of fraud by the Participant, (v) any violation of the Company's business conduct
policy, (vi) any violation of the Company's policies concerning harassment or
discrimination by the Participant, (vii) the Participant's conduct that causes
harm to the business reputation of the Company or its affiliates, or (viii) the
Participant's breach of any confidentiality, intellectual property,
noncompetition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company. "Cause" shall be determined by the Company in
its sole discretion, and such determination shall be final, binding, and
conclusive on the Participant.


(b)"Change in Control" means:


(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) (a "Person") becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, or (iv) any acquisition pursuant to a transaction that complies with
clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    Individuals who, as of the effective date of this Agreement, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a "Business Combination"), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity,

Page 8

--------------------------------------------------------------------------------



equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
"payment event" under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a "change in control event" pursuant to the definition of such
term in Section 409A.
(c)"Disability" has the same meaning as "Disability" in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the
Committee in its sole discretion.


(d)"Qualifying Disposition" means a sale or other disposition by the Company or
one or more subsidiaries of all or part of a business, business unit, segment or
subsidiary in a stock, asset, merger or other similar transaction or combination
thereof, and determined by the Committee to be a Qualifying Disposition.


[(e)    "Retirement" of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both {55 years of age and
has ten years}2 of service with the Company, as determined by the Company in its
discretion based on payroll records. Retirement shall not include voluntary
separation from service in which the Company could have terminated the
Participant's employment for Cause.]1
 
 
2 For the CEO, if applicable, replace bracketed language with "65 years of age
and has five years".




Page 9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
CELANESE CORPORATION
 
 
 
 
 
 
 
By:
/s/ Mark C. Rohr
 
 
 
Chairman and Chief Executive Officer
 
 
 
This Agreement has been accepted and agreed to by the undersigned Participant.
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
  <<NAME>>
 
 
Employee ID:  <<Personnel Number>>
 
 
 
 
 
Date:
 
 


Page 10